Citation Nr: 9932170	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  96-05 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether an overpayment in the amount of $10,551.13 was 
properly created.  

2.  Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $10,551.13.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
December 1945 and from May 1947 to July 1968.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Committee on Waivers and 
Compromises (Committee) of the Albuquerque, New Mexico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  An overpayment was created in this case when the veteran 
received additional compensation benefits for a spouse 
following his divorce in May 1974.

2.  Prior to December 1984 the veteran had no reason to know 
that he was not entitled to the amount of compensation 
benefits he was receiving.

3.  That portion of the overpayment paid before January 1, 
1985 was due solely to administrative error.

With regard to that portion of the overpayment paid after 
January 1, 1985:

4.  The VA was without fault in the creation of the 
overpayment. 

5.  The veteran was at fault in creation of the overpayment 
because he knew or should have known that he was not entitled 
to continue to receive additional compensation benefits for a 
spouse after their divorce.

6.  The veteran has not demonstrated financial hardship on 
his part.

7.  Recovery of the overpayment would not defeat the purpose 
for which benefits were intended.

8.  Failure to make restitution would result in unfair gain 
to the veteran.

9.  The evidence does not show that the veteran changed his 
position in reliance on the VA benefit that he received.


CONCLUSIONS OF LAW

1.  The proper effective date for termination of additional 
compensation benefits for a spouse to the veteran was 
December 31, 1984, the date of last payment after notice to 
the veteran that he was receiving that benefit, and there is 
no overpayment with regard to benefits paid before that date.  
38 U.S.C.A. § 5112(b)(10) (West 1991).

2.  Recovery of an overpayment of additional VA compensation 
benefits for a dependent spouse in an amount to be calculated 
based on payments made from January 1985 through August 1992 
at a rate provided for a veteran with a spouse is not against 
equity and good conscience and, therefore, recovery may not 
be waived.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran was awarded compensation benefits at the 60 
percent rate in a rating action in February 1969.  In a 
letter dated in March 1969 the veteran was advised that he 
could be awarded benefits at a higher rate if he submitted 
birth certificates showing the names of the parents for his 
children.  The veteran was at that time entitled to receive 
military retired pay.  He waived a portion of his military 
retired pay equal to his compensation benefits and payment of 
compensation benefits was commenced in May 1969.  His award 
included additional compensation for dependents.  The record 
does not reflect that notification of the veteran's 
obligation to notify the VA of any change in the number or 
status of his dependents was sent at that time.

A VA examination report dated in June 1979 contains a 
notation that the veteran was married in 1944 and divorced in 
1974.  In a rating action in July 1979 the veteran was 
awarded compensation benefits at the 70 percent rate.  In 
March 1984 and again in September 1984 the veteran submitted 
copies of VA Form 21-527, Income-Net Worth and Employment 
Statement.  On those forms he indicated that his marital 
status was divorced.  In a rating action in October 1984 the 
veteran's disability rating was increased to 80 percent.  In 
a letter dated in December 1984 the RO advised the veteran of 
that increase.  In that letter it was noted that additional 
benefits for the veteran's wife were included in his award.

In February 1985 the veteran filed a VA Form 28-1900, 
Disabled Veterans Application for Vocational Rehabilitation.  
On that form he indicated that he had no dependents.  In a 
letter dated in November 1987 the RO notified the veteran of 
several matters.  Included in that letter was the following 
passage:  "INCLUDED ARE ADDITIONAL BENEFITS FOR YOUR SPOUSE.  
ANY CHANGE IN THE NUMBER OR STATUS OF YOUR DEPENDENTS MUST BE 
REPORTED PROMPTLY TO THE VA."  The veteran was eventually 
granted a 100 percent schedular rating following right knee 
arthroplasty effective in May 1988 and then a total 
disability rating based on individual unemployability 
effective in July 1989.  Several subsequent notices were sent 
to him concerning the fact that he was receiving additional 
benefits for a spouse.

In a letter dated in July 1991 the RO requested the veteran 
to provide the Social Security number for his spouse.  In 
reply the veteran submitted a copy of a letter purportedly 
dated in May 1974 in which he advised the VA of his divorce 
in May 1974.  His benefits were subsequently reduced 
effective January 1, 1975, the first day of the year 
following his divorce.  That action resulted in an 
overpayment in the amount of $10,551.13 which resulted from 
payment of additional benefits for a spouse to the veteran 
after the beginning of the year following their divorce.

If an award is based solely on administrative error, 
reduction of that award is to be made effective as of the 
date of last payment.  38 U.S.C.A. § 5112(b)(10) (West 1991 & 
Supp. 1998).  While a recipient of VA benefits clearly has 
some responsibility to be aware of the amount of benefits to 
which he or she is entitled and to refrain from accepting 
benefits which he or she knows exceeds that amount, it is the 
decision of the Board that the veteran in this case did all 
that he could reasonably have been expected to do based on 
the evidence of record.  There is no evidence that the 
veteran knew that he was receiving additional compensation 
for a spouse prior to December 1984.  The VA failed to 
provide proper notice to the veteran of that fact and of his 
obligation to notify the VA of any change of status of his 
dependents before that time.  Therefore, the VA was solely at 
fault in creating that portion of the overpayment resulting 
from payments made before January 1, 1985.  38 C.F.R. 
§ 3.500(g)(2)(ii) (1999).  Accordingly, the Board concludes 
that that portion of the overpayment in this case resulted 
solely from administrative error and that the correct date 
for termination of payment of additional compensation for a 
spouse to the veteran was December 31, 1984.

With regard to that portion of the overpayment based on 
payments made after January 1, 1985, recovery of an 
overpayment of VA benefits shall be waived if such recovery 
would be against equity and good conscience, if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person claiming the waiver.  38 U.S.C.A. 
§ 5302(c) (West 1991); 38 C.F.R. § 1.963(a) (1999).  The 
Board does not find an indication of fraud, misrepresentation 
or bad faith on the part of the veteran in this case.  In 
determining whether collection of the indebtedness would be 
against equity and good conscience, several factors are 
considered.  38 U.S.C.A. § 5302(a) (West 1991 & Supp. 1998); 
38 C.F.R. § 1.965(a) (1999).  These include fault of the 
debtor and balancing of faults, whether recovery would result 
in undue hardship on the veteran, whether recovery would 
defeat the purpose for which the benefits were intended, 
whether failure to make restitution would result in unfair 
gain to the veteran and whether the veteran changed his 
position to his detriment in reliance on the VA benefits.

In December 1984 the veteran was notified that additional 
benefits for his wife were included in his award.  In 
November 1987 he was notified of his duty to report any 
change in the status of his dependents to the VA.  Although 
he asserts that he notified the VA of his divorce in 1974 and 
provided a copy of a letter which he purportedly sent at that 
time, the claims file contains only the copy received by VA 
in July 1991.  He reported having seen a copy of that letter 
in his file, but he was not clear as to when he saw it.  His 
protestation that he did not realize that his benefits had 
not been properly reduced because his payments were directly 
deposited into his bank is simply not credible.  From 
December 1984 forward he was provided with several notices 
concerning his VA benefits which advised him that he was 
receiving additional benefits for a spouse.  For the veteran 
to have paid so little attention to those notices as to fail 
to notice that his VA payments had not been reduced following 
his divorce would, of itself, constitute such negligence with 
regard to his receipt of VA benefits as to constitute fault 
on his part.  Accordingly, the Board finds that the veteran 
was at fault in the failure to provide effective notice to 
the VA of his divorce after December 1984 when he was first 
advised that he was receiving additional benefits for a wife.  
There was no fault on the part of the VA in establishing that 
portion of the overpayment, since the VA terminated the 
additional payment for a spouse promptly after learning of 
the veteran's divorce.

With regard to the undue hardship factor, the veteran 
reported in October 1992 that his income exceeded his 
expenses by $152.92 per month, a considerable portion of his 
monthly expenses consisted of payments on debts (some of 
which were due to be paid in full within a short time) and he 
had more than $22,000 in savings.  In December 1992 he showed 
$100 per month less in payments on installment debts and $100 
more in food expenses.  On both reports he indicated that he 
could pay $200 per month on his VA debt.  In August 1996 he 
reported that his income exceeded his expenses by $1,182.35.  
The veteran filed another Financial Status report in January 
1998 in which he did not complete the portion of the form 
reporting his monthly balance.  It appears that his monthly 
income exceeded his monthly expenses by approximately $400 at 
that time.  He reported more than $43,000 in savings.  
Accordingly, the Board finds that the veteran can clearly 
afford to repay the balance of the overpayment without undue 
hardship.  The Board further notes that he has not asserted 
that he changed his position in reliance upon the VA benefits 
that he received.

The remaining factors for consideration in determining 
entitlement to waiver of recovery of an overpayment are 
whether recovery would defeat the purpose for which the 
benefits were intended and whether failure to make 
restitution would result in unfair gain to the veteran.  In 
this case the additional compensation benefits provided for a 
married veteran were intended to help the veteran support a 
spouse.  Since he had no spouse during the time the benefits 
were paid, recovery of the overpayment would not defeat that 
purpose.  Additionally, failure to make restitution would 
result in unfair gain to the veteran since he was receiving 
benefits at the rate provided for a married veteran during a 
period of time when he was unmarried.  Accordingly, with 
regard to that portion of the overpayment based on additional 
benefits for a spouse paid subsequent to December 1984 
through August 1992, collection of the indebtedness is not 
against equity and good conscience.



ORDER

That portion of the overpayment based on additional benefits 
for a spouse paid prior to January 1, 1985 was not properly 
created.  To that extent the appeal is granted.  

Waiver of recovery of the balance of the overpayment based on 
additional benefits for a spouse paid after January 1, 1985 
is denied.



______________________________	       
______________________________
                F. Judge Flowers                                                     
N. R. Robin
Member, Board of Veterans' Appeals             Member, Board 
of Veterans' Appeals


		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

